Greenberg, J.
(dissenting). I dissent from the conclusion reached by the court, and am of the opinion that the claimant is *13not entitled to an award against the State for damages sustained by reason of the alleged misrepresentation in the contract as to the depth of the sub-base to be laid on the concrete flooring.
The concrete floors were completed prior to the making of the contract in question and the exact thickness of the sub-base could have been ascertained by use of a transit. The specifications, upon which claimant made his bid, contained the provision “ the thickness of the light duty mastic will vary from a feather edge to If" thick, with an average depth of about f of an inch.” (Exhibit 8, art. 2428.) The contract further provides that the contractor shall be regarded as having been fully acquainted with the conditions and requirements, and as having visited the premises prior to the time of submitting proposal for the work and to have observed and given consideration to the conditions under which the contract is to be executed, and that no conditions found at the site, will relieve the contractor from estimating the full quantities of work required by the plans and specifications. (Art. 2, subd. 6.)
In my opinion the statement in the plans and specifications with respect to the average depth was not such a misrepresentation upon which the claimant can predicate the cause of action against the State. The language itself, “ that an average depth of a bout f of an inch,” gives to the bidder sufficient warning that at best it was but an approximation, and certainly is not a positive statement, and claimant, therefore, cannot be relieved of the provisions contained in subdivision 6 of article 2 of the contract, requiring it to visit the site and give consideration to the conditions found thereat. The floors were completed and the exact thickness of the sub-base could have been ascertained, and claimant should not have relied upon an approximation of the average depth without determining with exactitude the sub-base thickness prior to the submitting of its bid on the proposal.
The decision in the case of Hollerbach v. United States (233 U. S. 165), cited in support of its claim herein, is not in point. The statement in the specifications in the case at bar, as heretofore stated, is but an approximation, and not positive, whereas the statements contained in the specifications in the Hollerbach case were positive. Attention is called to the language of the decision in the Hollerbach case, appearing on page 172, “ this positive statement of the specifications must be taken as true and binding upon the Government. * * * In its positive assertion of the nature of this much of the work be made a representation upon which the claimant had a right to rely without an investigation to prove its falsity.” The decisions of the Court of Appeals in Foundation Co. v. State (233 N. Y. 177, 186); Weston v. State (262 id. 46) and Niewenhous Co. v. State (272 id. 484) govern. No bad faith on *14the part of the State has been proven by the claimant herein, and the claimant, having been fully acquainted with the instructions to bidders, could, and should, in the exercise of ordinary caution and prudence, have made a proper and adequate inspection of the premises and not rely upon the alleged representation of “ about | of an inch.” The exact measurements and elevation of all of the floors upon which the work was to be done could very easily have been determined and checked prior to the bidding by the use of a transit. If claimant had made the proper investigation it could have ascertained the depth of the sub-base to be laid, but having made the bid upon the proposal without making such measurements, claimant assumed the risk, and cannot claim that the State misrepresented the facts upon which it made its bid and secured the contract herein and that it relied upon such representation to its damage and expense. The claim herein should be dismissed.